Citation Nr: 0628989	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from July 19, 1945 to July 26, 1945.  The appellant 
is the widowed spouse of the veteran.  This matter comes to 
the Board of Veterans' Appeals (Board) from a September 2004 
rating decision.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
July 1986 from pulmonary malignancy.

2.  Service connection was not in effect for any disabilities 
at the time of the veteran's death. 

3.  No competent medical evidence links the cause of the 
veteran's death with his service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.312, 3.316 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to assist and notify 

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the appellant of the four elements required by 
Pelegrini II by a July 2004 letter.  The claim was thereafter 
adjudicated by a September 2004 rating decision. 

The July 2004 letter failed to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal.  However, this 
failure is harmless error because (as detailed below) the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has secured all available pertinent documents (including 
service medical records, the veteran's death certificate, 
private medical records, and the transcript of a Board video 
conference hearing).  Assistance shall also include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) [emphasis added].  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant as the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As detailed in the discussion below, there is no medical 
evidence reflecting a connection between the veteran's 
service and his death from pulmonary malignancy, aside from a 
private medical opinion which is clearly based on inaccurate 
medical history.  Moreover, the claims file does not contain 
any medical records reflecting any complaints, treatment, or 
diagnoses related to any respiratory conditions in service or 
within a year after discharge.  Because the evidence of 
record in this case does not satisfy subparagraph (C) of 38 
C.F.R. § 3.159(c)(4), VA has no duty to seek a medical 
opinion in this case.  Hence, VA has fulfilled its applicable 
duties to notify and assist the appellant in the prosecution 
of her claim. 

II.  Claim for service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for a cancer may also be granted 
if the disorder was compensably disabling within one year of 
separation from active duty service.  38 C.F.R. §§ 3.307, 
3.309.

Service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  A veteran's death will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The principal 
cause of death is one which, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is one that contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  See 38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  

The death certificate reflects that the veteran died in July 
1986, and that the cause of death was pulmonary malignancy.  
At the time of his death, service connection was not in 
effect for any disorders.

At her February 2006 hearing, the appellant testified that 
the veteran started experiencing problems with his lungs in 
1965 and told her he had problems with his lungs while in 
military service.  The veteran reportedly told the appellant 
that while flushing Japanese out of a cave, he was exposed to 
some form of chemicals.  He asked the appellant to go with 
him to V-Luna Medical Center in 1965 to have his condition 
examined.  She also remembered that the veteran sought 
treatment at the hospital at Camp Eldridge during his 
service, but she said that the Camp Hospital no longer 
existed.  

The claims file includes written statements from private 
physicians, but none of them are particularly helpful to the 
appellant's claim.  For example, in a November 2004 
statement, Orlando M. Luna, M.D., wrote that 

sometime [from] May 1985 to March 1986, 
when I was a rural doctor . . . [the 
veteran] was under my care for his 
complaints of dyspnea, chest and 
abdominal pains for which he was treated 
as a case of chronic gastritis.  His 
medication then offered temporary relief 
and he was then advised to seek consult 
to a tertiary medical facility in San 
Pablo City or in Metro-Manila.  

Dr. Luna's statement does not in any way relate the veteran's 
fatal pulmonary malignancy to service.  In a March 2006 
statement, Mariano Flores, M.D., wrote that 

sometime [in] May 1965[,] . . . [the 
veteran] was under my care for his 
complement of difficulty of breathing due 
to inhalation of chemicals caused by the 
[Japanese] war.  He was treated as a case 
of his lung problem . . . 

Dr. Flores does not indicate that any records were reviewed, 
and he recounts an inaccurate history of the veteran having 
been treated for breathing problems in service.  In fact, no 
service medical records reflect any respiratory conditions.  
A July 1945 Report of Physical Examination showed normal 
clinical evaluation of the lungs and chest.  A January 1949 
Army examination report showed a fluoroscopically healthy 
chest.

Further, no post-service hospitalization or outpatient 
treatment records demonstrate a pulmonary malignancy within 
one year of service separation. Instead, they reflect that 
the veteran was first diagnosed in July 1986, many decades 
after service.  Dr. Flores' March 2006 statement assumes that 
the veteran had had a lung condition since service, although 
the opinion itself focuses on a lung condition treated in 
1965.  

The claims file also includes another opinion, purportedly 
signed by Dr. Flores in December 2004 and associated with the 
claims file in June 2006.  The original language of this 
typewritten opinion is curiously similar to that of Dr. 
Luna's November 2004 statement, and the document has numerous 
handwritten corrections which further strain its 
authenticity.  The typewritten statement originally read (in 
pertinent part) as follows:

This is to certify that sometime [in] May 
1965 . . . [the veteran] was under my 
care for his complements [of] dyspnea, 
best [sic] and abdominal pains for which 
he was treated as a case of chronic 
gastritis.  His Medication . . . offered 
temporary relief and he was then advised 
to seek consult to a tertiary medical 
facility in V. Luna Hospital Quezon City.  

Handwritten corrections changed (in pertinent part) 
"complements" to "complaints," "dyspnea" and "best" to 
"difficulty of breathing," and "chronic gastritis" to two 
illegible words.  Interestingly, the signature of Dr. Flores 
in this statement is markedly different from the signature on 
his March 2006 statement.  In any case, even when taken on 
face value, this December 2004 statement does not indicate 
that any records were reviewed, and does not in any way 
relate the veteran's fatal pulmonary malignancy to service.  

The Board is not bound to accept medical opinions which are 
based on lay history where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  Without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

In the present case, pulmonary malignancy was not 
demonstrated or diagnosed in the veteran during active duty 
or at any time prior to 1986, approximately 51 years after 
separation.  The Board does not doubt the sincerity of the 
appellant's beliefs and it empathizes with her loss.  
However, there is simply no medical evidence to support her 
contention that the veteran's death was related to service.  
As the appellant is not trained in the field of medicine, she 
is not competent to offer an opinion regarding any medical 
causation leading to the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the medical evidence and the death certificate, it 
appears that the only disorder that caused or contributed to 
cause the veteran's death was the pulmonary malignancy, a 
disorder which was not related to service.  Because the 
record fails to demonstrate any connection between the 
veteran's death and his military service, the appellant's 
claim of service connection for the cause of the veteran's 
death must be denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


